DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Molly S. Lawson on 3/25/2021 via electronic message.

Amendments to the Claims:
Claims 1, 6, 9, and 16 are amended.
Claim 8 is cancelled.
1.	(Amended) A method of tracing forwards of an electronic message, the method comprising:
storing, for each of a plurality of forwarded messages sent via an electronic messaging application, a record in a data store, each of the plurality of forwarded messages resending an original message, and each record including linking data identifying a previous message or the original message for the forwarded message;

determining an original message of the one of the plurality of forwarded messages using one or more records in the data store and the linking data included in the record for the one of the plurality of forwarded messages, and 
incrementing a counter associated with the original message tracking requests to revoke the original message; [[and]]
outputting, based on a value of the counter for the original message, a number of requests to revoke the original message for display to a user via at least one user interface;
	receiving, with the request to revoke, a particular reason associated with the request to revoke; and
	wherein outputting the number of requests to revoke the original message includes outputting a number of requests to revoke the original message associated with the particular reason.
6.	(Amended) The method of claim 1, wherein outputting the number of requests to revoke the original message [[c]] for display to the user via the at least one user interface includes marking the original message or the one of the plurality of forwarded messages within the at least one user interface based on the number of requests to revoke the original message to 
8.	(Canceled) 
9.	(Amended) A system for tracing forwards of an electronic message, the system comprising an electronic processor configured to
store, for each of a plurality of forwarded messages sent via an electronic messaging application, a record in a data store, each of the plurality of forwarded messages resending an original message, and each record including linking data identifying a previous message or the original message for the forwarded message;

determine an original message of the one of the plurality of forwarded messages using one or more data records in the data store and linking data included in the record for the one of the plurality of forwarded messages,
increment a counter associated with the original message tracking requests to revoke the original message; [[and]]
	output, based on a value of the counter for the original message, a number of requests to revoke the original message for display to a user via at least one user interface;
	receive, with the request to revoke, a particular reason associated with the request to revoke; and
	wherein outputting the number of requests to revoke the original message includes outputting a number of requests to revoke the original message associated with the particular reason.
16.	(Amended) A non-transitory, computer-readable medium comprising instructions that, when executed by an electronic processor, perform a set of functions, the set of functions configured to:
store, for each of a plurality of forwarded messages sent via an electronic messaging application, a record in a data store, each of the plurality of forwarded messages resending an original message and each record including linking data identifying a previous message or the original message for the forwarded message;
in response to receiving, for one of the plurality of forwarded messages, a request to revoke the one of the plurality of forwarded messages form a recipient of the one of the plurality of forwarded messages:

increment a counter associated with the original message tracking requests to revoke the original message; and
output, based on a value of the counter for the original message, a number of requests to revoke the original message for display to a user via at least one user interface;
wherein outputting the number of requests to revoke includes outputting a review request to an author of the original message, the review request including the number of requests to revoke and one or both of a number of times the original message has been forwarded and a number of recipients of the message and further comprising, in response to receiving a selection to revoke the original message based on the review request, identifying each forward of the original message based on the linking data included in one or more records of the data store and revoking the original message and each identified forward of the original message.
  

Allowable Subject Matter

Claims 1-3, 5-7, 9 – 11, 13 – 19, and 21 – 23.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449